Exhibit 10.1

AMENDMENT NO. 1 TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(“Amendment”) is dated as of February 28, 2012 and is by and between BANK OF
AMERICA, N.A., (“Lender”), and SRI/SURGICAL EXPRESS, INC., a Florida corporation
(“Borrower”). Capitalized terms used herein but not otherwise defined herein
shall have the respective meanings assigned to such terms in the Loan Agreement
referred to herein below.

W I T N E S S E T H:

WHEREAS, Lender and Borrower have entered into certain financing arrangements
pursuant to the Amended and Restated Loan and Security Agreement dated as of
August 4, 2011 between Borrower and Lender (as amended, modified, supplemented,
extended, renewed, restated or replaced, the “Loan Agreement”);

WHEREAS, Events of Default are in existence under the Loan Agreement as a result
of Borrower’s failure as of October 31, 2011, November 30, 2011 and, based on
preliminary financial information, December 31, 2011, to maintain the required
Fixed Charge Coverage Ratio in violation of Section 14(c) of the Loan Agreement,
resulting in Events of Default under subsection 15(b) of the Loan Agreement
(collectively, the “Existing Events of Default”);

WHEREAS, Borrower has requested that Lender waive the Existing Events of Default
and amend the Loan Agreement in certain respects, as more particularly set forth
herein; and Lender has agreed to the foregoing, on the terms and conditions set
forth herein; and

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the respective parties
hereto hereby agree as follows:

1. Waiver. In reliance upon the representations and warranties of Borrower set
forth in Section 4 below and subject to the conditions to effectiveness set
forth in Section 3 below, Lender hereby waives the Existing Events of Default.
This is a limited waiver and shall not be deemed to constitute a waiver of any
other Event of Default or any other existing or future breach of the Loan
Agreement or any of the Other Agreements or of any other covenant or provision
of the Loan Agreement (including the Loan Agreement as amended in this
Amendment) or Other Agreements.



--------------------------------------------------------------------------------

2. Amendments to Loan Agreement. In reliance upon the representations and
warranties of Borrower set forth in Section 4 below and subject to the
conditions to effectiveness set forth in Section 3 below, the Loan Agreement is
hereby amended as follows:

(a) Effective as of February 1, 2012, the table set forth in the defined term
“Applicable Margin” in Section 1 of the Loan Agreement is hereby amended and
restated in its entirety as follows:

 

Fixed Charge Ratio Based upon rolling 4 quarters

   Base Rate
Revolving &
Term Loans     LIBOR
Revolving &
Term Loans     Letters of
Credit  Fee     Unused
Line Fee*  

Level

  

Ratio

                         I    If less than 1.30      3.00 %      4.50 %     
4.50 %      0.375 %  II   

³1.30 but

< 1.50

     2.75 %      4.25 %      4.25 %      0.375 %  III    ³1.50      2.50 %     
4.00 %      4.00 %      0.375 % 

 

* Stand-alone fee, not a spread over LIBOR or other interest rate

The parties hereby confirm that the Applicable Margin is currently set at Level
I.

(b) Section 14(c) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

(c) Fixed Charge Coverage Ratio.

As of the last day of each fiscal month commencing March 31, 2012, for the
twelve (12) month period ending on such date, Borrower shall not permit its
Fixed Charge Coverage Ratio (i) to be less than 1.00 to 1.00 for the March 31,
2012 test date and (ii) to be less than 1.10 to 1.00 for each test date
thereafter. For the avoidance of doubt, the Fixed Charge Coverage Ratio shall
not be tested on January 31 or February 29, 2012.

(c) Section 14 of the Loan Agreement is hereby amended by adding new subsection
(d) as follows:

(d) Minimum Excess Availability.

During the period commencing February 1, 2012, through and including five
(5) Business Days following Lender’s receipt of the monthly financial statements
and related compliance certificate for the period ending March 31, 2012,
Borrower shall at all times maintain Minimum Excess Availability of not less
than $2,500,000.

3. Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions:

(a) Lender shall have received a copy of this Amendment executed by Borrower and
Lender;

(b) Lender shall have received payment in full of the Amendment Fee (as defined
below);

 

-2-



--------------------------------------------------------------------------------

(c) No Event of Default (other than the Existing Events of Default) shall be in
existence as of the date hereof; and

(d) All proceedings taken in connection with the transactions contemplated by
this Amendment and all agreements, documents, instruments and other legal
matters incident thereto shall be satisfactory to Lender and its legal counsel.

4. Representations and Warranties. To induce Lender to execute and deliver this
Amendment, Borrower hereby represents and warrants to Lender that, after giving
effect to this Amendment:

(a) All representations and warranties contained in the Loan Agreement and the
Other Agreements are true and correct in all material respects on and as of the
date of this Amendment, in each case as if then made, other than representations
and warranties that expressly relate solely to an earlier date (in which case
such representations and warranties remain true and accurate on and as of such
earlier date);

(b) No Event of Default (other than the Existing Events of Default) has occurred
which is continuing;

(c) This Amendment and the Loan Agreement constitute legal, valid and binding
obligations of Borrower and are enforceable against Borrower in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally at law or by equitable principles
relating to enforceability; and

(d) The execution and delivery by Borrower of this Amendment does not require
the consent or approval of any Person, except such consents and approvals as
have been obtained.

5. Release.

(a) In consideration of the agreements of Lender contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably
release, remise and forever discharge Lender, its successors and assigns, and
its present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Lender and all such other Persons being hereinafter referred to
collectively as the “Releasees” and individually as a “Releasee”), of and from
all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every kind and nature, known or unknown, suspected or
unsuspected, at law or in equity, which Borrower or any of its successors,
assigns, or other legal representatives may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any circumstance, action, cause or thing whatsoever which arises at any time on
or prior to the date of this Amendment, including, without limitation, for or on
account of, or in relation to, or in

 

-3-



--------------------------------------------------------------------------------

any way in connection with this Amendment, the Loan Agreement, or any of the
Other Documents or transactions hereunder or thereunder other than Claims caused
by or resulting from the willful misconduct, bad faith or gross negligence of
the applicable Releasee.

(b) Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

(c) Borrower agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release set forth
above.

6. Amendment Fee. Borrower hereby agrees to pay Lender a non-refundable
amendment fee (the “Amendment Fee”) in the amount of Thirty-Five Thousand and
No/100 Dollars ($35,000) which is fully earned and due and payable on the date
hereof.

7. Governing Law. THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AMENDMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS AND
DECISIONS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

9. Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties hereto in separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. Any such counterpart which may be
delivered by facsimile transmission or electronic mail shall be deemed the
equivalent of an originally signed counterpart and shall be fully admissible in
any enforcement proceedings regarding this Amendment.

[Signature page to follow]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first set forth above.

 

SRI/SURGICAL EXPRESS, INC.,

By

 

/s/ Mark R. Faris

Name

 

Mark R. Faris

Title

 

CFO

BANK OF AMERICA, N.A.

By  

/s/ Vickie Tillman

Name  

Vickie Tillman

Title  

Senior Vice President

Signature Page to Amendment No. 1 to Amended and Restated Loan and Security
Agreement